          Case 1:19-cv-09412-AJN Document 82 Filed 03/26/20 Page 1 of 1
                                                                                                      3/27/20
                    199 WATER STREET NEW YORK, NY 10038 TEL: 212-577-3300 FAX: 212-509-8481 www.legal-aid.org



                                                                          John K. Carroll
                                                                          President

                   SO ORDERED       3/27/20                               Janet E. Sabel
                                                                          Attorney-in-Chief

                                                                          Justine M. Luongo
                                                                          Attorney-in-Charge
                                                                          Criminal Practice
                 Alison J. Nathan, U.S.D.J.
Via ECF                                       March 26, 2020

Hon. Alison J. Nathan, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

                  Re: Medina v. City of New York, et al., 19-cv-09412-AJN
Your Honor:
        Plaintiff Tomas Medina submits this letter to request an extension of time to file and for
leave to consolidate three memoranda of law into one with a limit of 50 pages. The current due
date for these memoranda of law is March 31. This is Plaintiff’s second request for an extension
of time to file these memoranda. Counsel for both sets of defendants (those represented by
Corporation Counsel of the City of New York and Defendant Nunez) consent to these requests.
        The disruptions caused by the COVID-19 pandemic, particularly the Legal Aid Society’s
emergency efforts to have clients released from jails and prisons, have taken time away from
finalizing the memoranda of law in opposition to the Corporation Counsel Defendants’ partial
motion to dismiss (ECF No. 59), Defendant Nunez’s partial motion to dismiss (ECF No. 74), and
the motion for Rule 11 sanctions (ECF No. 62). Therefore we request an extension of two weeks,
which would make the new filing deadline April 14.                                               SO
                                                                                                 ORDERED
        In addition, Plaintiff requests leave to consolidate the three above-mentioned memoranda
of law into one, with a limit of 50 pages—rather than submitting three separate memoranda with
a combined limit of 75 pages. Consolidation would permit us to respond only once to duplicative
arguments made in the three motions.
                                              Respectfully submitted,
                                              S/
                                              William Alexander Lesman
                                              alesman@legal-aid.org
                                              212-298-3155

cc: All counsel of record via ECF
